Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 11 and 12 of U.S. Patent No. 11,232,001 B2. 
The differences between the claims are bolded in the table below:

Instant Application
U.S. Patent No. 11,232,001 B2
1. A method for managing machine backups, comprising:


pulling and saving a first snapshot at a first point in time of a first state of a target machine associated with a target virtual machine (VM) platform in a compute infrastructure;
creating a first VM package associated with the first snapshot, wherein the first snapshot is usable to instantiate the target machine with the first state on the target VM platform, and wherein the first VM package is configured to instantiate a VM emulating the target machine with the first state on a destination VM platform that is different from the target VM platform;






pulling and saving a second snapshot at a second point in time of a second state of the target machine, wherein the second state occurs after the first state;
creating a second VM package associated with the second snapshot based at least in part on at least one offset and at least one data size difference between the first snapshot and the second snapshot, wherein the second snapshot is usable to instantiate the target machine with the second state on the target VM platform, and wherein the second VM package is configured to instantiate a VM emulating the target machine with the second state on the destination VM platform; and

launching a VM instance using a VM image of the first VM package in the destination VM platform or using a VM image of the second VM package in the destination VM platform.
1. A method for managing machine backups usable on different virtual machine (VM) platforms in a compute infrastructure, the method comprising:
pulling and saving a first snapshot at a first point in time of a first state of a target machine in the compute infrastructure; 

creating a first virtual machine (VM) package associated with the first snapshot, by creating a first storage volume on a first destination VM platform, writing the first snapshot into the first storage volume, and converting the first storage volume for the first VM package usable on the first destination VM platform, wherein the first VM package includes associated information to instantiate a VM emulating the target machine with the first state on the first destination VM platform, the first VM package further including software that is ready to run on the first destination VM platform; 
pulling and saving a second snapshot at a second point in time of a second state of the target machine, wherein the second state occurs after the first state; 
creating a second VM package associated with the second snapshot for use on a second destination VM platform by creating a second storage volume based on the first storage volume, and updating the second storage volume on the second destination VM platform based on offsets and data size differences between the first snapshot and the second snapshot, wherein the second VM package is sufficient to instantiate the VM emulating the target machine with the second state usable on the second destination VM platform; and 
launching a VM instance using a virtual machine image of the first VM package in the first destination VM platform or using the second VM package in the second destination VM platform.
Claim 8 is a system variation of claim 1.
Claim 11 is a method variation of claim 1.
Claim 15 is a non-transitory computer readable variation of claim 1.
Claim 12, is a data management and storage (DMS) cluster variation of claim 1.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to methods of managing backups and having similar steps. A difference between the claims is that the patent claim recites the additional limitations of “by creating a first storage volume on a first destination VM platform, writing the first snapshot into the first storage volume, and converting the first storage volume for the first VM package usable on the first destination VM platform” and “creating a second storage volume based on the first storage volume and updating the second storage volume on the second destination VM platform based on offsets and data size differences between the first snapshot and the second snapshot”. However, it would have been obvious to one of ordinary skill in the art to modify the instant claim to include steps for creating a first and second storage volume and creating a second virtual machine package by updating the second storage volume based on size differences of a first and second snapshots as this would improve efficiency of the system and the speed at which the system may be enabled to create the virtual image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 20130290781 A1) in view of Natanzon et al. (U.S. Pub. No. 20160283329 A1).

As per claim 1, Chen teaches the invention substantially as claimed including a method for managing machine backups, comprising:
pulling and saving a first snapshot at a first point in time of a first state of a target machine associated with a target virtual machine (VM) platform in a compute infrastructure (par. 0023 the primary VM's VMM takes a snapshot of the full VM state (e.g., guest memory, registers, disks, etc.) (step 502) and transmits the snapshot to the backup VM for storage (step 504). The primary VM will then initiate a checkpoint time interval; par. 0022 a backup VM system 405 receives and stores a record log 415 of the execution of a primary VM 410 running on a primary VM system 400 and a snapshot 420 of the state of primary VM);
creating a first VM package associated with the first snapshot, wherein the first snapshot is usable to instantiate the target machine with the first state on the target VM platform, and wherein the first VM package is configured to instantiate a VM emulating the target machine with the first state on a destination VM platform that is different from the target VM platform (par. 0028 a computer system running a primary VM may also be used to instantiate a backup VM for a second primary VM running on a different computer system);
pulling and saving a second snapshot at a second point in time of a second state of the target machine, wherein the second state occurs after the first state (par. 0024 When the checkpoint time interval expires (step 516), the primary VM will "checkpoint" its state by determining the incremental changes made to the current snapshot (e.g., changed memory pages, disk sectors, registers, etc.) since the last checkpoint and propagate those changes to the backup VM (step 518). Those with ordinary skill in the art will recognize that the primary VM can determine incremental changes to the current snapshot through copy-on-write techniques and other similar page marking techniques. When the backup VM receives the new checkpoint changes, it merges the changes into its current snapshot image [thereby creating a new complete and up-to-date snapshot image]);
creating a second VM package associated with the second snapshot based at least in part on … difference between the first snapshot and the second snapshot, and launching a VM instance using a VM image of the first VM package in the destination VM platform or using a VM image of the second VM package in the destination VM platform (par. 0019 To replay the recording, a new VM is instantiated [launched] from the snapshot taken in step 302 (step 312) and tracks the timing of the execution of its instruction stream in step 314. If the log file recorded by the recording VM indicates the occurrence of a non-deterministic event (step 316), the VMM of such a "replay" VM feeds the non-deterministic event into the instruction stream of the replay VM at the same point in time that it occurred during the original execution (step 318). The replay VM executes the event, for example, by delivering any related non-deterministic data recorded in the log file to the appropriate emulated resources (e.g., CPU, RAM, network card, hard drive, etc.) such that all subsequent deterministic instructions may be replayed (step 320) until the session ends or the next non-deterministic event in the log file).
Chen does not expressly teach: creating a second VM package associated with the second snapshot based at least in part on at least one offset and at least one data size difference between the first snapshot and the second snapshot, wherein the second snapshot is usable to instantiate the target machine with the second state on the target VM platform, and wherein the second VM package is configured to instantiate a VM emulating the target machine with the second state on the destination VM platform.
However, Natanzon teaches: creating a second VM package associated with the second snapshot based at least in part on at least one offset and at least one data size difference between the first snapshot and the second snapshot, wherein the second snapshot is usable to instantiate the target machine with the second state on the target VM platform, and wherein the second VM package is configured to instantiate a VM emulating the target machine with the second state on the destination VM platform (par. 0132 a system may be enabled to create a virtual image [virtual packages]  using two snapshots and a difference journal. In various embodiments, a system may create snapshots on a periodic and/or non-periodic basis … In certain embodiments, a system may be enabled to create a difference journal which may be enabled to describe differences between a first snapshot and a second snapshot; par. 0133 a difference journal may be more efficient than a full journal … as the difference journal may not include changes that already appear in either a first snapshot or second snapshot as the difference journal. In various embodiments, reducing the size of a journal required to create a virtual image may increase the storage efficiency of the system and the speed at which the system may be enabled to create the virtual image. In most embodiments, a difference journal may include metadata from the full journal data and may include data for locations that have been written between a first snapshot and a second snapshot; par. 0111 Data journal 308 may comprise data stored within an offset, and metadata 306 may include metadata associated with that offset. Metadata could include, for example, an offset identifier, size, write time, and device ID. These journals may then be used to synthesize a backup snapshot on deduplicated storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by incorporating the method of creating virtual images based on a difference journal and two snapshots as set forth by Natanzon because suing such difference journal to create a second virtual machine would provide for reducing the size of a journal required to create a virtual image which would increase the storage efficiency of the system and the speed at which the system may be enabled to create the virtual image.  

As per claim 6, Natanzon taches wherein: the first snapshot and the second snapshot are in a first format configured for instantiation of the target machine on the target VM platform; and the first VM package and the second VM package are in a second format configured for instantiation of the VM emulating the target machine on the destination VM platform, wherein the first format and the second format are different (par. 0132 a system may be enabled to create a virtual image [virtual packages]  using two snapshots and a difference journal. In various embodiments, a system may create snapshots on a periodic and/or non-periodic basis … In certain embodiments, a system may be enabled to create a difference journal which may be enabled to describe differences between a first snapshot and a second snapshot; par. 0133 a difference journal may be more efficient than a full journal … as the difference journal may not include changes that already appear in either a first snapshot or second snapshot as the difference journal. In various embodiments, reducing the size of a journal required to create a virtual image may increase the storage efficiency of the system and the speed at which the system may be enabled to create the virtual image. In most embodiments, a difference journal may include metadata from the full journal data and may include data for locations that have been written between a first snapshot and a second snapshot).

As per claim 8, it is a system having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1. Chen further teaches: one or more processors; memory coupled with the one or more processors; and instructions stored in the memory (Fig. 1A, CPU 104, RAM 106).

As per claim 13, it is a system having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 15, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 20, it is a non-transitory computer-readable medium having similar limitations as claim 6. Thus, claim 20 is rejected for the same rationale as applied to claim 6.

Claims 2, 4-5, 9, 11-12, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Natanzon as applied to claims 1, 8 and 15, and further in view of Zietzke et al. (U.S. Pub. No. 20120191929 A1).

As per claim 2, Chen and Natanzon teaches the limitations of claim 1. Chen and Natanzon does not expressly teach: wherein creating the first VM package comprises:
creating a first storage volume with a storage capacity that is based at least in part on a size of a first VM image associated with the first snapshot.
	However, Zietzke teaches: creating a first storage volume with a storage capacity that is based at least in part on a size of a first VM image associated with the first snapshot (par. 0008 resizing a previously created virtual machine file for the resized virtual volume based on the specified image size for data and OS image; and creating a new virtual machine file, based on the specified image size for data and OS image [VM package]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen and Natanzon by incorporating the method of deploying virtual machines as set forth by Zietzke because it would provide the ability to efficiently calculate and resize a volume size for the selected virtual volume based on a specified image size for data and OS image. This would provide efficient control of the pool availability, and ensure total system reliability under rapid deployment. 

As per claim 4, Chen further teaches wherein creating the first VM package comprises: converting the first storage volume into the first VM package for the destination VM platform (par. 0014 VMkernel 156 receives file system calls from VMM layers 172.sub.A-172.sub.N, and converts them into file system operations that are understood by a virtual machine file system (VMFS) 176 which in general, manages creation, use, and deletion of files stored on storage system 182. VMFS 176, in turn, converts the file system operations to volume block operations, and provides the volume block operations to a logical volume manager (LVM) 178, which supports volume-oriented virtualization and management of the disk volumes in storage system 182. LVM 178 converts the volume block operations into raw disk operations for transmission to a device access layer 180).

As per claim 5, Chen further teaches wherein creating the second VM package comprises: creating a second storage volume using the first storage volume, wherein the second storage volume is created as a copy of the first storage volume and updated to include differences between the first snapshot and the second snapshot (par. 0019 To replay the recording, a new VM is instantiated [launched] from the snapshot taken in step 302 (step 312) and tracks the timing of the execution of its instruction stream in step 314. If the log file recorded by the recording VM indicates the occurrence of a non-deterministic event (step 316), the VMM of such a "replay" VM feeds the non-deterministic event into the instruction stream of the replay VM at the same point in time that it occurred during the original execution (step 318). The replay VM executes the event, for example, by delivering any related non-deterministic data recorded in the log file to the appropriate emulated resources (e.g., CPU, RAM, network card, hard drive, etc.) such that all subsequent deterministic instructions may be replayed (step 320) until the session ends or the next non-deterministic event in the log file).

As per claim 9, it is a system having similar limitations as claim 2. Thus, claim 8 is rejected for the same rationale as applied to claim 2.

As per claim 11, it is a system having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 12, it is a system having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 16, it is a non-transitory computer-readable medium having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 18, it is a non-transitory computer-readable medium having similar limitations as claim 4. Thus, claim 18 is rejected for the same rationale as applied to claim 4.

As per claim 19, it is a non-transitory computer-readable medium having similar limitations as claim 5. Thus, claim 19 is rejected for the same rationale as applied to claim 5.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Natanzon and Zietzke, and further in view of Oliver et al. (U.S. Patent No. 20110113234 A1).

As per claim 3, Chen further teaches: wherein creating the first VM package comprises: wherein the first VM package is configured to instantiate the VM emulating the target machine with the first state … (par. 0028 a computer system running a primary VM may also be used to instantiate a backup VM for a second primary VM running on a different computer system). 
Chen, Natanzon and Zietzke does not expressly teach: installing one or more drivers into the first storage volume. 
However, Oliver teaches: installing one or more drivers into the first storage volume (par. 0058 installs the driver 107 in the form of a software package and then configures the driver to activate and use certain network connections and certain network storage volumes). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the teaching of Chen, Natanzon and Zietzke to incorporate the technique of installing a driver into storage volume and configuring as set forth by Oliver, because it would allow users the ability to configure/modify the storage volume in order to launch virtual machines.

As per claim 10, it is a system having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 17, it is a non-transitory computer-readable medium having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Natanzon as applied to claims 1, 8 and 15, and further in view of Ali et al. (U.S. Pub. No. 20110252208 A1).

As per claim 7, Chen and Natanzon teaches the limitations of claim 1. Chen and Natanzon does not expressly disclose: maintaining a VM package data structure that comprises associations between snapshots and VM packages, wherein the VM package data structure comprises a first association between the first snapshot and the first VM package and further comprises a second association between the second snapshot and the second VM package.
However, Ali teaches: maintaining a VM package data structure that comprises associations between snapshots and VM packages, wherein the VM package data structure comprises a first association between the first snapshot and the first VM package and further comprises a second association between the second snapshot and the second VM package (par. 0015 ... The first snapshot 124 represents a snapshot of one or more VHDs associated with the first Hyper-V VM 120. In the embodiment illustrated in FIG. 1, the first Hyper-V VM 120 includes the first VHD 122, while in alternative embodiments any number of VHDs may be associated with the first Hyper-V VM 120. The first snapshot 124 may represent a complete initial backup of the first VHD 122. The backup device 116 stores data associated with the first snapshot 124 as a VHD snapshot 128 of the first Hyper-V VM 120 at the first time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen and Natanzon by incorporating the method of creating Virtual Disk snapshots as set forth by Ali because it would the providing associations between snapshots and VM images would allow for fast backups and instantiation of virtual machines. For example, after an initial copy of a virtual machine is backed up, subsequent backup operations may involve transmitting only changed data blocks instead of all data blocks of the machine.

As per claim 14, it is a system having similar limitations as claim 7. Thus, claim 14 is rejected for the same rationale as applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20160124977 A1 teaches methods and systems for managing, storing, and serving data within a virtualized environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195